 Case 6:20-cv-00225-JDK Document 38 Filed 02/23/21 Page 1 of 2 PageID #: 246




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION

 TREY CARNLEY,                             §
                                           §
       Plaintiff,                          §
                                           §    CASE NO. 6:20-cv-00225-JDK
 v.                                        §
                                           §
                                           §
 MUGGLE TOWING, LLC and                    §
 JESSICA WARREN,                           §
                                           §
       Defendants.                         §


          ORDER ADOPTING REPORT AND RECOMMENDATION
              OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff’s Motion to Dismiss Counterclaims (Docket No. 8) and Motion to

Dismiss Amended Counterclaims (Docket No. 18) were referred to United States

Magistrate Judge K. Nicole Mitchell for proposed findings of fact and

recommendations for disposition pursuant to 28 U.S.C. § 636(b)(1) and FED. R. CIV.

P. 72(b) (Docket No. 22). On February 1, 2021, Judge Mitchell issued a Report and

Recommendation (Docket No. 37) recommending that the motion to dismiss

counterclaims be denied as moot and the motion to dismiss amended counterclaims

be granted. The parties did not file written objections.

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),


                                      Page 1 of 2
 Case 6:20-cv-00225-JDK Document 38 Filed 02/23/21 Page 2 of 2 PageID #: 247




superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, the parties did not file objections in

the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendations, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

The Court therefore adopts the Report and Recommendation of the United States

Magistrate Judge as the findings of this Court.

      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 37) be ADOPTED and that Plaintiff’s Motion to Dismiss Counterclaims

(Docket No. 8) is DENIED AS MOOT and Plaintiff’s Motion to Dismiss Amended

Counterclaims (Docket No. 18) is GRANTED.

      So ORDERED and SIGNED this 23rd day of February, 2021.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
